UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (or Date of Earliest Event Reported):May 11, 2010 SWIFT ENERGY COMPANY (Exact name of Registrant as specified in its charter) Texas 1-8754 20-3940661 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 16825 Northchase Drive, Suite 400 Houston, Texas 77060 (Address of principal executive offices) (281) 874-2700 (Registrant’s telephone number) Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers At the May 11, 2010, annual meeting of shareholders, shareholders of Swift Energy Company (“Swift Energy” or the “Company”) approved amending the First Amended and Restated Swift Energy Company 2005 Stock Compensation Plan (the “2005 Plan”) to increase the number of shares of the Company’s common stock available for award by 1,250,000 shares.The amendment was recommended by the Company’s board of directors and described in the Company’s proxy statement for the 2010 annual meeting. A copy of the amendment is filed as Exhibit 10.1 hereto. As disclosed in the Company’s proxy statement for the 2010 annual meeting, Messrs. Raymond E. Galvin and Henry C. Montgomery, Class II members of the Company’s Board of Directors, completed their service on the Company’s Board pursuant to the Swift Energy Board Succession Plan and other corporate governance policies.May 11, 2010, marked their last day of service on the Company’s Board of Directors. Item 5.07 Submission of Matters to a Vote of Security Holders Our annual meeting of shareholders was held on May 11, 2010. At the record date, 37,807,176 shares of common stock were outstanding and entitled to one vote per share upon all matters submitted at the meeting. At the annual meeting, Greg Matiuk and Bruce H. Vincent were elected to serve as directors of Swift Energy for three-year terms to expire at the 2013 annual meeting of shareholders. These directors were elected by the following votes: Nominees for Director For Withheld Greg Matiuk Bruce H. Vincent The following proposals were also approved at the annual meeting: Proposal For Against Abstain Broker Non-Vote Proposal to amend the Company’s First Amended and Restated 2005 Stock Compensation Plan Company’s Independent Auditor for the fiscal year ending December31, 2010 0 2 Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit Number Description Amendment No. 3 to the First Amended and Restated Swift Energy Company 2005 Stock Compensation Plan 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 12, 2010 Swift Energy Company By: /s/ Bruce H. Vincent Bruce H. Vincent President 4 EXHIBIT INDEX Exhibit Number Description Amendment No. 3 to the First Amended and Restated Swift Energy Company 2005 Stock Compensation Plan 5
